Exhibit 10.3
 
Execution Version
 
AMENDMENT NO. 1 TO CREDIT AGREEMENT
 
AMENDMENT dated as of  May 22, 2012 to the Credit Agreement dated as of May 24,
2010 (the “Credit Agreement”) between HOKU CORPORATION (the “Borrower”), and
CHINA MERCHANTS BANK CO., LTD., NEW YORK BRANCH (the “Lender”).
 
W I T N E S S E T H :
 
WHEREAS, the parties hereto desire to amend the Credit Agreement to (i) extend
the Maturity Date as hereinafter provided, (ii) adjust the rate of interest
applicable to the Loans thereunder and (iii) adjust the rate of Facility Fees
applicable to the Loans thereunder.
 
WHEREAS, the Borrower has requested that Lender waive, and the Lender has agreed
to waive, any Default or Event of Default existing as of the date hereof
pursuant to Section 6.1(C), Section 6.1(D) (resulting from a failure to comply
with Sections 5.2(C), 5.8, 5.9 and 5.11 of the Credit Agreement), and clauses
(ii) and (vii) of Section 6.1(E) of the Credit Agreement (the “Existing
Defaults”).
 
NOW, THEREFORE, the parties hereto agree as follows:
 
Section 1.  Defined Terms; References.  Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby.
 
Section 2.  Extension of Maturity Date.  The definition of “Maturity Date” in
Section 1.1 of the Credit Agreement is hereby amended by changing the date
specified therein from “May 23, 2012” to “the date that is the earlier of (i)
May 22, 2013 and (ii) ten (10) Business Days prior to the date on which the
Letter of Credit expires or otherwise terminates.”
 
Section 3. Adjustment of Interest Rate.  The definition of “Interest Period” in
Section 1.1 of the Credit Agreement is hereby amended by changing the duration
specified therein from “three months” to “one year.”
 
Section 4. Adjustment of Facility Fees.  The definition of “Facility Fees” in
Section 1.1 of the Credit Agreement is hereby amended by changing the rate
specified therein from “0.50% per annum” to “2.50% per annum.”
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.  Amendment of the Definition of Letter of Credit.  The definition of
“Letter of Credit” in Section 1.1 of the Credit Agreement is hereby amended to
read as follows:
 
“Letter of Credit” means a standby letter of credit issued by China Merchants
Bank Co., Ltd., Chengdu Branch (as the same may be amended, modified, extended
or replaced with the prior written consent of the Lender) which is procured by
the Parent in favor of the Lender to secure the Borrower’s obligations to the
Lender hereunder.
 
Section 6.  Representations of Borrower.  The Borrower represents and warrants
to the Lender as of the date hereof that (i) other than with respect to Sections
4.3 and 4.4 of the Credit Agreement, the representations and warranties of the
Borrower set forth in Section 4 of the Credit Agreement will be true on and as
of the Amendment Effective Date and (ii) no Default or Event of Default will
have occurred and be continuing on such date except for the Existing Defaults.
 
Section 7.  Waiver of Existing Defaults.  Upon the Amendment Effective Date,
Lender waives the Existing Defaults.
 
Section 8.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
 
Section 9.  Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original and all of which shall together
constitute one and the same agreement, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
Section 10.  Effectiveness.  This Amendment shall become effective as of the
date hereof after the Lender shall have received (i) from the Borrower a
counterpart hereof signed by the Borrower or electronic transmission of such
signed counterpart or other written confirmation that the Borrower has signed a
counterpart hereof and (ii) a Letter of Credit which has a maturity date not
earlier than June 7, 2013 and which are otherwise in form and substance
satisfactory to the Lender (the “Amendment Effective Date”).
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 

 
HOKU CORPORATION
 
 
 
By:
/s/ Scott Paul
   
Name:
Scott Paul
   
Title:
Chief Executive Officer




 
By:
/s/ Sean Liu
   
Name:
Sean Liu
   
Title:
Vice President of Finance and Treasurer

 



 
CHINA MERCHANTS BANK CO., LTD., NEW YORK BRANCH
 
 
 
By:
/s/ Hui Fang
   
Name:
Hui Fang
   
Title:
General Manager

 

 
By:
/s/ Andrew Mao
   
Name:
Andrew Mao
   
Title:
Assistant General Manager